Citation Nr: 0912518	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 
1970, and is the recipient of a Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine.  Thereafter, the claims file was transferred 
back to the Veteran's local RO in Detroit, Michigan.

In November 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the local RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed May 1971 rating decision, of which the 
Veteran was issued notice on May 6, 1971, the RO denied the 
Veteran's claim of entitlement to service connection for 
hearing loss.

2.  Evidence added to the record since the May 1971 rating 
decision is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  The competent clinical evidence of record is at least in 
equipoise as to whether the Veteran's bilateral hearing loss 
is etiologically related to his military service.

4.  The competent clinical evidence of record is at least in 
equipoise as to whether a causal nexus exists between the 
Veteran's tinnitus and his active service, and as to whether 
the Veteran's tinnitus manifested to a compensable degree 
within one year of separation from service.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the May 
1971 rating decision and the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

4.  Tinnitus was incurred in active service, or may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for bilateral hearing loss, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to a veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) on this matter, as any error 
in notice timing and content is harmless.

With regard to the reopened claim for service connection for 
bilateral hearing loss, as well as the original claim for 
service connection for tinnitus, the Board is granting in 
full the benefits sought on appeal.  Accordingly, there is no 
prejudice to the Veteran by the Board addressing the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus without further discussion or development 
with regard to VA's duties to notify and assist under the 
VCAA.

Legal Criteria

Service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss or tinnitus, as organic 
diseases of the nervous system, become manifest to a 
compensable degree within one year from the date of 
termination of service, such diseases shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such diseases during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

New and material evidence.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In this case, the 
August 2006 rating decision, as well as the May 2007 
statement of the case, addressed the Veteran's claim for 
service connection for bilateral hearing loss on the merits, 
apparently reopening such claim.  However, the question of 
whether new and material evidence has been received must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered that is where the analysis must 
end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The Veteran's claim to reopen the service 
connection claim in question here was received in March 2006.  
As such, the amended provision is for application in this 
case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).


Legal Analysis

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

As mentioned above, the May 1971 rating decision denied the 
Veteran's claim of entitlement to service connection for 
hearing loss.  In a correspondence dated May 6, 1971, the 
Veteran was notified of this decision.  The Veteran did not 
perfect an appeal of this decision, and it therefore became 
final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the May 1971 rating 
decision included the Veteran's service treatment records, 
his December 1970 formal claim, a January 1971 report 
reflecting the findings of different VA examiners, including 
an ear, nose, and throat specialist, and February 1971 VA 
medical reports reflecting an audiometric examination and a 
speech reception examination.

With regard to service treatment records, the claims file 
contains a February 1966 pre-induction report of medical 
examination which reflects a normal clinical evaluation of 
the Veteran's ears in general, including auditory acuity.  
Audiometry was performed at this examination, and the 
following hearing threshold scores, in decibels, were 
recorded (scores shown have been converted to International 
Standards Organization units from presumed American Standards 
Associates units):

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
15
5
5
       
-
0
LEFT EAR
20
5
5
       
-
0

The claims file also contains a May 1969 report of medical 
examination upon induction into service which also reflects a 
normal clinical evaluation of the Veteran's ears in general, 
including auditory acuity.  Audiometry performed at this 
examination revealed the following hearing threshold scores, 
in decibels:



HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
5
5
-10
       
-
-10
LEFT EAR
10
0
-10
       
-
0

There is a May 1969 report of medical history upon induction 
into service, which reflects the Veteran's statement at that 
time that he was not experiencing, and had not experienced, 
ear, nose or throat trouble, hearing loss, or running ears.  
In addition, the Veteran's service medical records include a 
November 1970 report of medical examination upon separation 
from service which reflects a normal clinical evaluation of 
the Veteran's ears in general, including auditory acuity.  
Audiometry was not performed at the November 1970 
examination, however whispered voice testing was conducted, 
with the Veteran scoring 15 out of 15 in each ear.  The 
November 1970 report of medical examination reflects a 
"PULHES" profile score of 1 for the Veteran's hearing and 
ears.

The January 1971 VA examination report reflects examination 
of the Veteran by a VA ear, nose, and throat specialist, and 
contains some notations that are only partially legible.  
Under a section entitled "narrative history," there is a 
notation which appears to state that the Veteran was around 
"tanks and quite a bit of firing" while in service.  There 
is further notation stating that the Veteran's "ears used to 
ring but not now" and that his "hearing is adequate."  
Examination of the Veteran's ears demonstrated normal ear 
drums and canals.  A Weber test was performed, with the 
Veteran indicating louder hearing perception in his right 
ear.  In addition, Rinne testing was performed, with the 
results noted to be positive bilaterally.  The January 1971 
VA ear, nose, and throat examiner diagnosed the Veteran with 
"deafness left [sensorineural] high freq[uency]."  Later in 
the examination report, high frequency sensorineural deafness 
was diagnosed without being specifically related only to the 
Veteran's left ear.

The February 1971 VA speech reception examination reflects 
speech discrimination scores of 96 percent in the Veteran's 
right ear and 98 percent in the Veteran's left ear.  It is 
not clear whether these speech recognition scores were 
obtained using the Maryland CNC Test.  At this examination, 
normal hearing was noted in both of the Veteran's ears.  In 
addition, a February 1971 audiometric examination was 
performed, with the following hearing threshold scores 
recorded, in decibels:

HERTZ:
250
500
1,000
2,000
4,000
8,000
RIGHT EAR
15
15
10
5
5
25
LEFT EAR
10
5
5
10
5
0

It appears that the Veteran's right ear was retested at 
certain Hertz levels, with the following additional scores 
reflected:

HERTZ:
250
500
1,000
2,000
4,000
8,000
RIGHT EAR
15
15
      
-
       
-
      -
30

Based on the evidence of record at the time, the May 1971 
rating decision denied the Veteran's claim for hearing loss, 
noting that there was no record of complaints or treatment 
for defective hearing in service.  The May 1971 rating 
decision further noted that the VA audiology examination 
revealed normal hearing in both ears after the speech 
reception test, although air conduction test did "seem to 
indicate a little high frequency hearing loss."  In its May 
1971 rating decision, the RO concluded that the "minimal 
hearing defect" present could not be said to have been 
incurred in service, absent any complaint or treatment in 
service.

The additional evidence of record relevant to the Veteran's 
claim for service connection for bilateral hearing loss which 
was received after the May 1971 rating decision includes the 
Veteran's statements in support of his claim, VA medical 
records from March 2006 to April 2006, a June 2006 VA 
audiological examination, private medical records from 
November 2008 to January 2009, and a transcript of the 
Veteran's testimony at the November 2008 BVA hearing.

In his March 2006 statement, the Veteran requests that his 
claim for service connection for bilateral hearing loss be 
reopened, and states that his hearing acuity has decreased 
since returning from service in "the tank corps" in 
Vietnam, despite the fact that his post-service occupation 
has been in a quiet environment as a school teacher.  In his 
February 2007 notice of disagreement, the Veteran states that 
he served as an armored crewman in Vietnam and was exposed to 
acoustic trauma in various forms including antitank mine 
explosions, rocket propelled grenades, and gunfire.  In his 
June 2007 substantive appeal, the Veteran states that he has 
had tinnitus and "some hearing loss" since his claim was 
denied in 1971.  The Veteran states that he trained to become 
an "Instrument Rated Pilot," but that he had trouble 
hearing the air traffic controller.  The Veteran further 
states that he finds it difficult to believe that being a 
pilot would cause hearing loss when being an armored crewman 
would not.  

The March 2006 VA medical record notes that the Veteran 
reported for an audiology evaluation, stating that "he has 
constant ringing and hearing loss."  Based on the Veteran's 
request, an audiology consult was scheduled.  The April 17, 
2006 VA medical record reflects that the Veteran was seen for 
hearing tests, based on his complaints of hearing loss of 
long-standing duration.  Constant tinnitus in the Veteran's 
right ear was noted as medical history, and was stated to be 
of unknown duration and "getting worse."  The Veteran 
reported hazardous noise exposure during his service in 
Vietnam, in which he was an armored crewman.  Further, the 
Veteran noted having more extensive noise exposure in his 
right ear during routine military service.  The April 2006 VA 
audiologist found "moderate-to-severe sloping to severe 
combined sensorineural hearing loss above 3000 [Hertz]" in 
the Veteran's right ear, and "essentially mild combined 
sensorineural hearing loss above 3000 [Hertz]" in the 
Veteran's left ear.  Although it was noted that the Veteran's 
hearing loss could be expected to impose a hearing handicap, 
he was not found to be a candidate for a hearing aid because 
his hearing thresholds were within normal limits through 
3,000 Hertz.  The April 25, 2006 VA medical record noted the 
Veteran to have asymmetrical high frequency hearing loss and 
a history of traumatic noise exposure.  Referral to an ear, 
nose, and throat specialist was recommended in the case of 
any abnormal auditory brainstem response results or a 
significant change in the Veteran's hearing loss.

The June 2006 VA examination notes the Veteran's complaints 
of hearing loss and tinnitus "essentially since service," 
and notes that the January 1971 VA hearing assessment 
recorded high frequency hearing loss in the Veteran's right 
ear only at 8,000 Hertz, three months after separation from 
service.  Upon examination, the VA examiner noted constant 
bilateral tinnitus with an onset of 30 to 35 years prior.  An 
audiometric examination was performed, with the following 
hearing threshold scores recorded, in decibels:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
10
10
15
25
65
LEFT EAR
10
10
15
10
45

Speech recognition scores using the Maryland CNC Test were 
recorded as 94 percent in the right ear and 96 percent in the 
left ear.  The June 2006 VA examiner diagnosed the Veteran 
with bilateral high frequency sensorineural hearing loss, 
right greater than left, and tinnitus.  Ultimately, the VA 
examiner opined that the Veteran's hearing loss and tinnitus 
were less likely than not caused by or a result of his 
military service.  The VA examiner acknowledged that the 
Veteran reported being part of a tank crew firing large 
weapons in service, and that he had been a teacher and pilot 
of a small aircraft post-service.  However, the VA examiner 
stated that although the 1971 audiogram recorded some high 
frequency hearing loss, the American Academy of 
Otolaryngologists "have reported that loss of hearing from 
noise does not continue once the source of noise has been 
eliminated."

The January 2009 private medical record submitted by the 
Veteran notes his complaints of hearing loss and ringing in 
his right ear.  The January 2009 private examiner stated that 
the Veteran reported a history of noise exposure in both 
military service and occupational experience.  An audiogram 
revealed high frequency sensorineural hearing loss, worse in 
the right ear.  However, speech discrimination in both ears 
was noted to be excellent.  The January 2009 private medical 
examiner opined that the Veteran's hearing loss could be 
attributed to noise exposure throughout his lifetime, 
including the time he spent in service.  The private examiner 
also stated that the Veteran's history of occupational noise 
exposure may have contributed to his hearing loss as well.

In addition, the claims file contains a December 2008 private 
MRI of the Veteran's auditory canals with an impression 
reading "no evidence of acoustic Schwannoma or other CP 
angle or brainstem mass, signal abnormality or enhancing 
lesion."  There is a December 2008 private medical report 
which notes abnormal auditory brainstem response results and 
states that retrocochlear pathology in the Veteran's left ear 
cannot be ruled out.  In addition, there is a November 2008 
private medical record in which the Veteran's hearing was 
noted to be within normal limits through 2,000 Hertz, 
"sloping to a moderate to a severe hearing loss with the 
right ear slightly poorer than the left ear."  This private 
medical record lists an assessment of sensorineural hearing 
loss, and recommends follow-up with a private medical 
physician, including audiological testing, regarding the 
Veteran's asymmetrical hearing loss and tinnitus.

At the November 2008 BVA hearing, the Veteran testified that 
he first noticed hearing loss while in service, after an 
incident in which he was injured by shrapnel from an 
explosive device.  The Veteran testified that he noticed a 
change in his hearing ability or capacity during service, and 
that the changes in his hearing capacity were intermittent 
but gradually worsened over time.  The Veteran further 
testified that his post-service occupation was that of a 
school teacher, which did not involve exposure to noise.

Based on the foregoing, the Board finds that the evidence 
added to the record since the May 1971 rating decision has 
not been previously submitted to agency decision-makers, and 
can therefore be considered "new."  Further, this "new" 
evidence is not cumulative or redundant of the evidence of 
record at that time.  The Board also finds that the newly 
submitted evidence relates to an unestablished fact necessary 
to substantiate the Veteran's claim.  In this regard, the 
Board notes that opinions regarding a nexus between the 
Veteran's hearing loss and his military service which had not 
been of record at the time of the May 1971 rating decision 
have been obtained and submitted.  See June 2006 VA 
Examination; January 2009 Private Medical Record.  Because 
the January 2009 private medical record asserts that such a 
nexus does in fact exist, the Board finds that the newly 
submitted evidence raises a reasonable possibility of 
substantiating the Veteran's claim, as required by 38 C.F.R. 
§ 3.156(a).

In view of the foregoing, as new and material evidence has 
been received, the claim for service connection for bilateral 
hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss 
and tinnitus.

As new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, the 
claim must be considered de novo in light of all the evidence 
of record, both old and new.  As noted above, the August 2006 
rating decision and the May 2007 statement of the case 
addressed the issue of service connection for bilateral 
hearing loss on the merits.  As such, the Board's de  novo 
consideration of the reopened claim does not result in any 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In addition, the Board will consider the Veteran's 
claim for service connection for tinnitus de novo, as this 
claim is properly before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200.

With regard to the Veteran's claims for bilateral hearing 
loss and tinnitus, the Board finds that the first element of 
a claim for service connection, that of a current disability, 
has been demonstrated.  The June 2006 VA audiometric 
examination revealed bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2008).  Although the 
Veteran's hearing loss has been termed "asymmetrical" with 
regard to severity, diagnoses of high frequency sensorineural 
hearing loss in both of the Veteran's ears are of record.  In 
addition, as discussed above, the June 2006 VA examination 
reflects that the Veteran suffers from bilateral tinnitus.  
The Board notes certain post-service medical records which 
discuss the Veteran's tinnitus only in regard to his right 
ear.  See January 2009 Private Medical Record; April 2006 VA 
Medical Record.  However, the Board also notes that only a 
single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2008).  The Federal Circuit has affirmed this 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Thus, because there is no legal basis for 
distinguishing between each ear for purposes of a claim for 
service connection for tinnitus, the Board will consider the 
Veteran's claim for tinnitus in this instance without such a 
distinction.

Under 38 U.S.C.A. § 1154(a) (West 2002), VA is required to 
consider the Veteran's contentions in conjunction with the 
circumstances of his service.  The Veteran's Form DD 214 
shows that his military occupational specialty (MOS) was that 
of an armored crewman.  The Veteran's written statements and 
testimony reflect that he was exposed to acoustic trauma in 
service in various forms, including antitank mine explosions, 
rocket propelled grenades, and gunfire.  Based on the 
Veteran's MOS and statements, the Board finds that it would 
be consistent with the circumstances of the Veteran's service 
to be exposed to acoustic trauma.  38 U.S.C.A. § 1154(a).  In 
addition, the Veteran's November 2008 BVA hearing testimony 
reflects that he received his Purple Heart Medal after being 
hit by shrapnel from an explosive device.  As the Veteran was 
close enough to the explosion be hit by shrapnel, the Board 
concedes that he was likely exposed to acoustic trauma from 
that explosion as well.  Therefore, based on the above, the 
Board finds that the second element of a claim for service 
connection, the in-service incurrence or aggravation of an 
injury or disease, has been demonstrated as well.

With regard to medical evidence of a causal nexus between the 
Veteran's bilateral hearing loss and his military service, 
the Board notes that there are two conflicting opinions of 
record.  As stated above, the June 2006 VA examiner opined 
that the Veteran's hearing loss was less likely than not 
caused by or a result of his military service, whereas the 
January 2009 private physician opined that the Veteran's 
hearing loss could be attributed to noise exposure including 
the time he spent in service, even though some post-service 
noise exposure may have contributed to the Veteran's hearing 
loss as well.  As supporting rationale behind her opinion, 
the June 2006 VA examiner referenced a general statement from 
the American Academy of Otolaryngologists that hearing loss 
from noise exposure does not continue once the source of that 
noise has been eliminated.  The January 2009 private 
physician appears to have based his opinion on the Veteran's 
statements, as well as his physical examination and review of 
other private medical records.  Based on these two medical 
opinions, and the rationales behind them, the Board finds 
that the evidence is at least in equipoise as to whether a 
causal nexus exists between the Veteran's current bilateral 
hearing loss and his military service.  Therefore, affording 
the Veteran the benefit of the doubt, the Board finds that 
service connection for bilateral hearing loss is warranted.

In support of this finding, the Board notes that although no 
hearing loss is demonstrated in the Veteran's service 
treatment records, some degree of right-sided high frequency 
sensorineural hearing loss was reflected in the February 1971 
VA audiometric examination, just months after the Veteran's 
service.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  
In addition, although the January 1971 VA examination noted 
the Veteran's hearing to be adequate, it also contained a 
diagnosis of left sided high frequency sensorineural hearing 
loss also only months after the Veteran's service.  It does 
not appear from the medical evidence of record that the 
Veteran's hearing loss had manifested to a compensable degree 
within the first year after service, as would support a grant 
of service connection on a presumptive basis.  However, the 
fact that some degree of bilateral hearing loss was shown 
within the first few months of the Veteran's separation from 
service adds credibility to the Veteran's claim for service 
connection for bilateral hearing loss on a direct-incurrence 
basis.

With regard to medical evidence of a causal nexus between the 
Veteran's tinnitus and his military service, the June 2006 VA 
examiner opined that the Veteran's tinnitus was less likely 
than not caused by or a result of his military service.  The 
January 2009 private physician phrased his opinion only in 
terms of the etiology of the Veteran's hearing loss, and did 
not specifically state that his opinion also applied with 
regard to the etiology of the Veteran's tinnitus.  However, 
the private physician noted the Veteran's complaints of both 
hearing loss and "ringing in his right ear," and based his 
opinion regarding the etiology of the Veteran's hearing loss 
on the Veteran's account of exposure to acoustic trauma in 
service.  Therefore, it could be implied that the same 
reasoning would indicate a similar etiological nexus between 
the Veteran's tinnitus and the same acoustic trauma in 
service.  Based on these opinions, the Board finds the 
evidence of record to be in equipoise as to whether a causal 
nexus exists between the Veteran's tinnitus and his military 
service.

Further, the Board notes the Veteran's allegations that he 
has experienced tinnitus since 1971, the year of his 
separation from service.  See, e.g., June 2007 Substantive 
Appeal.  Although the Veteran is not competent to offer an 
opinion requiring medical knowledge, Espiritu, 2 Vet. App. at 
494-95, he is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms, such as ringing in his ears.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, the Board finds the Veteran's statement that he has 
experienced tinnitus since 1971 credible.  In so finding, the 
Board notes that this statement is at least somewhat 
supported by the January 1971 VA medical examination, based 
on the notation that the Veteran's "ears used to ring but 
not now."  Although this statement does not reflect the 
existence of tinnitus at the time of the January 1971 VA 
examination, it does support a conclusion that the Veteran 
experienced ringing in his ears at some point after his 
exposure to acoustic trauma in service.  Therefore, the Board 
finds the evidence of record to be at least in equipoise with 
regard to whether the Veteran's tinnitus manifested to a 
compensable degree within one year of separation from service 
as well.  Based on the foregoing, and affording the Veteran 
the benefit of the doubt, the claim for service connection 
for tinnitus is supported on a presumptive basis as well.

In conclusion, the Board finds the evidence of record to be 
at least in equipoise with regard to the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
As such, the Veteran will be afforded the benefit of the 
doubt and service connection for bilateral hearing loss and 
tinnitus is granted.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


